DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claim 1 was amended in the response filed February 9, 2021.
The elected species SEQ ID NO: 10 was searched and prior art disclosing the use of SEQ ID NO: 10 and an analog of elected species SEQ ID NO: 10, a peptide consisting of KHLSLEEPKKLRP and its pegylated derivative, was found. In the response filed February 9, 2021, claim 1 was amended to limit the length of the analog to 6 to 11 amino acids, thereby excluding the peptide consisting of KHLSLEEPKKLRP. Rejections for nonstatutory double patenting are also made and maintained over SEQ ID NO: 10 and its acylated analog SEQ ID NO: 73. The search was extended and prior art was found on peptides identical to SEQ ID NOs: 3 and 6, and their pegylated derivatives, which reads on claims 1-8, 10, 13, 14 and 16-20. Therefore, the search was not extended further in accordance with MPEP § 803.02. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
	The specification defines the claim term “analog” in paragraph [0047] as: “a peptide that has the physiological activity of the parent compound thereof, and includes one or more (e.g. two, three, four, five or six or more) amino acids different from the amino acid sequence of a naturally occurring parent peptide.” The specification states in paragraph [0050]: “Such different amino acids may be additions, 
Therefore, part ii) of amended claim 1 includes peptides that have amino acid additions, substitutions, deletions, or combinations thereof relative to the fragments set forth in part i) of the claim. The claims were amended on February 9, 2021, to limit the analogs to a length of 6 to 11 amino acids.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1 and 10-20 under 35 U.S.C. 102(a)(2) as being anticipated by Clemmons (WO 2018/145006 A1) is withdrawn. Applicant invoked the prior art exception under 35 U.S.C. 102(b)(2)(C) in the response filed February 9, 2021, to disqualify the reference.

The rejection of claims 1, 8, 10, 13, 14, and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Clemmons (US 2016/0039897 A1) is withdrawn in view of the amendment and arguments filed February 9, 2021.

s 1, 8, 10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemmons (US 2012/0149634).
Clemmons teach a peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), a peptide consisting of the IGFBP-2 fragment HLGLEEPKKLR, which is identical to instant SEQ ID NO: 3 (paragraph [0120]), and a pharmaceutical composition comprising the IGFBP-2 fragments as an active ingredient in combination with a pharmaceutically acceptable carrier (paragraph [0009]). Clemmons teach methods of using the IGFBP-2 fragments for inducing deposition and maturation of bone in a subject having a compromised bone condition (paragraph [0010]), enhancing bone formation and inhibiting bone resorption simultaneously (paragraph [0011]) and controlling body weight in a subject in need thereof (i.e. treating obesity) (abstract, paragraph [0012]), each of which are metabolic disorders. Therefore, Clemmons satisfies all of the limitations of instant claim 1.
	With respect to claim 8, Clemmons teaches a method of treating obesity. 
	With respect to claim 10, Clemmons teaches that the peptide may be pegylated (paragraph [0095]-[0098], Example 2).
	With respect to claims 13 and 14, Clemmons teaches conservative structural analogs of the IGFBP-2 fragment peptides. Clemmons teaches that variations that are biologically active include substitutions that can be made for the K or H in positions 1, 2, and 3 (positions referring to SEQ ID NO: 1) with arginine or lysine, and which retain activity. Similarly, substitutions can be made for L at position 4 and 6 with I or V. Substitutions can be made at positions 7 or 8, for either E, with N. Substitutions can be made at positions 10 and 11 with either H or R. Substitutions can be made at position 12 with L for 1 or V, and at position 13 for R with K or H. See paragraph [0121].
	With respect to claim 15, the peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), and a peptide consisting of the IGFBP-2 
	With respect to claim 16, Clemmons teach a peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), a peptide consisting of the IGFBP-2 fragment HLGLEEPKKLR, which is identical to instant SEQ ID NO: 3 (paragraph [0120]).
	With respect to claim 17, Clemmons teaches that administration is by intraperitoneal injection (paragraph [0183], [0202]).
With respect to claims 18 and 19, Clemmons teaches that the dose is 50 g (0.05 mg/~ 0.02 kg = ~2.5 mg/kg mouse bodyweight) (paragraph [0183], [0202]), which falls within the claimed ranges.
With respect to claim 20, Clemmons teaches that administration is by intraperitoneal injection once daily (paragraph [0183], [0202]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clemmons (US 2016/0039897 A1) in view of Huvenne et al. and Chung  is withdrawn in view of the amendment filed February 9, 2021.
	
s 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clemmons (US 2012/0149634), as applied to claims 1, 8, 10 and 13-20, in view of Huvenne et al. (“Rare Genetic Forms of Obesity: Clinical Approach and Current Treatments in 2016,” Obes Facts. 2016 Jun; 9(3): 158–173) and Chung (“An Overview of Monogenic and Syndromic Obesities in Humans,” Pediatr Blood Cancer. 2012 Jan; 58(1): 122–128).
Clemmons teach a peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), a pharmaceutical composition comprising the IGFBP-2 fragment as an active ingredient in combination with a pharmaceutically acceptable carrier (paragraph [0009]). Clemmons teach methods of using the IGFBP-2 fragments for inducing deposition and maturation of bone in a subject having a compromised bone condition (paragraph [0010]), enhancing bone formation and inhibiting bone resorption simultaneously (paragraph [0011]) and controlling body weight in a subject in need thereof (i.e. treating obesity) (abstract, paragraph [0012]), each of which are metabolic disorders.
	Clemmons does not teach treatment of impaired glucose metabolism, impaired insulin metabolism, impaired leptin metabolism, a rare genetic obesity disorder, syndromic obesity or a disorder associated with LEPR deficiency or leptin deficiency.
Chung teaches that some forms of obesity are associated with impaired glucose metabolism (Table 1, row for proconvertase 1; Table 2, row for Alstrom syndrome), impaired insulin metabolism (Table 1, rows for proconvertase 1 and melanocortin 4 receptor; Table 2, row for Alstrom syndrome),  a rare genetic obesity disorder (Table I and II), syndromic obesity (Table 2),  leptin receptor deficiency (p. 123, col. 2) and leptin deficiency (p. 123, col. 1).
Huvenne et al. teach that no specific treatment is described for syndromic obesity except for its general management (diet and physical activity, psychomotricity, adapted physical activities, hormone substitution, etc.) (p. 165, last para.).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clemmons (US 2012/0149634), as applied to claims 1, 8, 10 and 13-20, in view of Hubalek (US 2015/0038435 A1).
Clemmons teach a peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), a pharmaceutical composition comprising the IGFBP-2 fragment as an active ingredient in combination with a pharmaceutically acceptable carrier (paragraph [0009]). Clemmons teach methods of using the IGFBP-2 fragments for inducing deposition and maturation of bone in a subject having a compromised bone condition (paragraph [0010]), enhancing bone formation and inhibiting bone resorption simultaneously (paragraph [0011]) and controlling body weight in a subject in need thereof (i.e. treating obesity) (abstract, paragraph [0012]), each of which are metabolic disorders.
	Clemmons does not teach that the IGFBP-2 fragment peptides are acylated.
Hubalek teaches modifying small therapeutic peptides (10 amino acids or less) at the N-terminus by fatty acid acylation, wherein the fatty acid has between 6 and 20 carbons ([0007]-[0009]). Hubalek teaches that the fatty acids include saturated monocarboxylic acids with a formula CH3-(CH2)n-COOH and a length of, e.g., 14, 15, 16, 18 or 20 carbons ([0023] [0301]). Hubalek teaches that the N-terminal fatty 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peptides disclosed in Clemmons by fatty acid acylation at the N-terminus. One of ordinary skill in the art would have been motivated to do so, because Clemmons teaches peptides derived from IGFBP-2 which are useful as therapeutics for obesity, and Hubalek teaches modifying small therapeutic peptides (10 amino acids or less) at the N-terminus by fatty acid acylation to stabilize the peptides against degradation by proteolytic enzymes. Therefore, the combined teachings provide a reasonable expectation of success in making therapeutically effective peptides.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clemmons (US 2012/0149634), as applied to claims 1, 8, 10 and 13-20, in view of Joo (“Cyclic Peptides as Therapeutic Agents and Biochemical Tools,” Biomol. Ther., 2012, Vol. 20(1): 19-26).
Clemmons teach a peptide consisting of the IGFBP-2 fragment KHHLGLEEPKK, which is identical to instant SEQ ID NO: 6 (paragraph [0008], [0119]), a pharmaceutical composition comprising the IGFBP-2 fragment as an active ingredient in combination with a pharmaceutically acceptable carrier (paragraph [0009]). Clemmons teach methods of using the IGFBP-2 fragments for inducing deposition and maturation of bone in a subject having a compromised bone condition (paragraph [0010]), enhancing bone formation and inhibiting bone resorption simultaneously (paragraph [0011]) and controlling body weight in a subject in need thereof (i.e. treating obesity) (abstract, paragraph [0012]), each of which are metabolic disorders.
	Clemmons does not teach that the IGFBP-2 fragment peptides are cyclic.
st paragraph under section “INTRODUCTION”). Joo teaches that making a peptide into a cyclic form can increase structural rigidity, receptor selectivity, biochemical stability, and membrane permeability (3rd paragraph under section “INTRODUCTION”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the peptides taught by Clemmons as cyclic peptides. One of ordinary skill in the art would have been motivated to do so, because Clemmons teaches peptides derived from IGFBP-2 which are useful as therapeutics for treating obesity, and Joo furthermore teaches making a peptide into a cyclic form to increase structural rigidity, receptor selectivity, biochemical stability, and membrane permeability. Therefore, the combined teachings provide a reasonable expectation of success in making therapeutically effective peptides.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection over the claims of copending Application No. 15/888,402 is withdrawn because the claims of the issued patent, U.S. Patent No. 10,947,285, are patentably distinct from the instant claims.
In conclusion, HBD1 (3-11) with stearic acid at the N-terminus (C18:0) and the peptides of the present disclosure may induce bone formation. This may imply a therapeutic potential in a number of bone-related disorders, including osteoporosis, osteogenesis imperfecta, and other disorders associated with impaired bone metabolism.
s 1, 11, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,947,285 B2 (issued patent of Application No. 16/482,362). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
In the response filed February 9, 2021, Applicant requested that the rejection be held in abeyance.
Patented claim 2 recites a pharmaceutical composition comprising the HBD peptide SEQ ID NO: 73, which is a peptide identical to instant SEQ ID NO: 10 that is acylated with C18:0 at the N-terminus (identical to instant SEQ ID NO: 73).
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)). In the instant case, the patent discloses using the claimed peptides to treat impaired bone metabolism (column 42, lines 4-8).
Impaired bone metabolism is a species of the genus metabolic disorder recited in claim 1.
HBD peptide SEQ ID NO: 10 and HBD peptide SEQ ID NO: 73, which is a peptide identical to instant SEQ ID NO: 10 that is acylated with C18:0 at the N-terminus, are species in the genus analog of SEQ ID NO: 1 recited in claim 1, part i.
Therefore, the reference claims anticipate instant claims 1, 11, 15 and 16.
With respect to claim 18, patent claim 6 recites an effective amount of about 1 μg/kg to about 50 mg/kg, which falls within the claimed range.
With respect to claim 19, patent claim 6 recites an effective amount of about 1 μg/kg to about 50 mg/kg, which overlaps with the claimed range. MPEP § 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the claimed range is obvious over the patented range.

Claims 1, 10-12, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16, 21-23, 25, 31, 35, and 63-66 of copending Application No. 16/482,362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the response filed February 9, 2021, Applicant requested that the rejection be held in abeyance.
Reference claim 63 recites a method of treating a bone disorder comprising administering an effective amount of a HBD peptide. Reference claim 23 recites the HBD peptide SEQ UD NO: 10 and reference claim 35 recites the HBD peptide SEQ ID NO: 73, which is a peptide identical to instant SEQ ID NO: 10 that is acylated with C18:0 at the N-terminus.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)). In the instant case, the reference application discloses using the claimed peptides to treat impaired bone metabolism (paragraph [0179]).
Impaired bone metabolism is a species of the genus metabolic disorder recited in claim 1.
HBD peptide SEQ ID NO: 10 and HBD peptide SEQ ID NO: 73, which is a peptide identical to instant SEQ ID NO: 10 that is acylated with C18:0 at the N-terminus, are species in the genus analog of SEQ ID NO: 1 recited in claim 1, part i.
Therefore, the reference claims anticipate instant claims 1, 15 and 16.

With respect to claim 11, reference claims 11-16 state that that the HBD peptide is acylated.
With respect to claim 12, reference claim 21 states that that the HBD peptide is cyclized.

Claims 1-8, 10-16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 19 and 27 of copending Application No. 17/057,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This application was filed after the mailing date of the previous Office action.
Reference claim 16 recites a method for modulating a metabolic disorder in a subject, the method comprising: administering to the subject a therapeutically effective amount of a peptide consisting of: i) a heparin binding domain (HBD) as set forth in SEQ ID NO: 1 or an analog thereof, ii) a fragment of the peptide as set forth in i); or iii) a pharmaceutically acceptable salt of any one of the peptide as set forth in i) and ii), wherein the peptide is as set forth in: SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO:13, SEQ ID NO: 14, SEQ ID NO: 17, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID -4-Int'l. Application No.: PCT/IB2019/054302 Int'l. Filing Date:May 23, 2019 NO: 27, SEQ ID NO: 28, SEQ ID NO: 29, SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, SEQ ID NO: 33, SEQ ID NO: 34, SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 38, SEQ ID NO: 39, SEQ ID NO: 40, SEQ ID NO: 41, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 44, SEQ ID NO: 45, SEQ ID NO: 46, SEQ ID NO: 47, SEQ ID NO: 48, SEQ ID NO: 49, SEQ ID NO: 50, SEQ ID NO: 51, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 54, SEQ ID NO: 55, SEQ ID NO: 56, SEQ ID NO: 57, SEQ ID NO: 58, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 76, SEQ ID NO: 77, SEQ ID NO: 78, SEQ ID NO: 89, SEQ ID NO: 90, SEQ ID NO: 91, SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94, SEQ ID NO: 95, SEQ ID NO: 96, SEQ ID NO: 97, SEQ ID NO: 98, SEQ ID NO: 99, SEQ ID NO: 100, SEQ ID NO: 101, SEQ ID NO: 102, SEQ ID NO: 103, SEQ ID NO: 106, SEQ ID NO: 107, SEQ ID NO: 108, SEQ ID NO: 109, SEQ ID NO: 110, SEQ ID NO: 111, SEQ ID NO: 112, SEQ ID NO: 113 or any analog thereof, satisfying all of the limitations of instant claims 1, 16 and 27.
Reference claims 2-8, 10-15, 18 and 19 recite the same limitations as instant claims 2-8, 10-15, 18 and 19, respectively.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654